NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         OCT 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT HOLMES III,                              No. 16-16215

                Plaintiff-Appellant,            D.C. No. 2:13-cv-00877-JAD-GWF

 v.
                                                MEMORANDUM*
METROPOLITAN POLICE
DEPARTMENT; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Robert Holmes, III, appeals pro se from the district court’s judgment

dismissing his action alleging constitutional claims arising from the seizure of his

property. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal on the basis of the applicable statute of limitations. Johnson v. Lucent


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Techs. Inc., 653 F.3d 1000, 1005 (9th Cir. 2011). We affirm.

      The district court properly dismissed as time-barred Holmes’s claims against

Sullivan, Kelly, the Las Vegas Metropolitan Department defendants, and

Immigration and Customs Enforcement because Holmes filed this action more than

two years after any claim accrued. See Van Strum v. Lawn, 940 F.2d 406, 410 (9th

Cir. 1991) (forum state’s statute of limitations for personal injury claims applies in

Bivens and § 1983 actions); Nev. Rev. Stat. § 11.190(4)(c),(e) (applying a two-year

statute of limitations period to personal injury claims in Nevada); see also Fink v.

Shedler, 192 F.3d 911, 914 (9th Cir. 1999) (“A claim accrues when the plaintiff

knows, or should know, of the injury which is the basis of the cause of action.”).

We reject as without merit Holmes’ contentions regarding tolling.

      The district court did not abuse its discretion by dismissing Holmes’s claims

against Holl because Holmes failed to show good cause as to why he did not timely

serve Holl. See Fed. R. Civ. P. 4(m) (outlining requirements for proper service,

and explaining that district court may sua sponte dismiss an action for failure to

serve “after notice to the plaintiff”); In re Sheehan, 253 F.3d 507, 511-12 (9th Cir.

2001) (setting forth standard of review and discussing Rule 4(m)’s “good cause”

standard).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on


                                          2                                       16-16215
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents and facts not presented to the district

court. See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents

or facts not presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                           3                                     16-16215